Citation Nr: 1419620	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his spouse testified in support of this claim during a February 2014 hearing held before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is in the Veteran's electronic claims file (Virtual VA).

The Veteran's underlying claim for service connection for PTSD has been rephrased on the title page to encompass any mental disorder.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may satisfy this requirement of identifying a benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.")

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  Specifically, the claims file reflects that there are potentially outstanding treatment records pertinent to the issue on appeal. 

The Veteran indicated in May and June 2010 statements that he received mental treatment at "Catholic Medical Center Wiesbaden, Germany" in 1970, so while on active duty.  At his February 2014 hearing, his representative stated, perhaps mistakenly, that the VA had conceded that this treatment had occurred in a VA Form 21-0820 Report of General Information.  Review of the claims file reveals a September 2010 Report of General Information where the VA employee inquires about this circumstance, and then told the Veteran that she would send him a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) that he needed to fill out in order to attempt to obtain these records.  The Veteran did this and the RO received the 21-4142 in October 2010.  In addition to "Catholic Medical Center," he listed "St. Josef Hospital, Wiesbaden, Germany."  However the claims file does not indicate whether an effort was made to attempt to locate any records from either of these facilities.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  As these records potentially speak to the incurrence of a psychiatric issue while on active duty, they are potentially relevant.  On remand, the AMC/RO should attempt to obtain any available treatment records from this hospital.

In addition, the Veteran's service treatment records contain a consultation sheet dated in January 1985 showing that the Veteran complained of problems with his temper.  He requested assistance managing stress.  The form contains a notation stating "please evaluate."  However, there is no record of an evaluation.  On remand, a request should be made for any additional service treatment records, including clinical and psychiatric records.

The Veteran should also be afforded a VA examination to consider the complete record and provide an opinion about the etiology of any acquired psychiatric disorder he is found to possess.   His updated VA treatment records should also be obtained, and additional development should be undertaken concerning his claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2011.

2.  Make arrangements to obtain the Veteran's treatment records from  "Catholic Medical Center" and "St. Josef Hospital" in Wiesbaden, Germany. 

3.   Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and psychiatric records/evaluations, dated from April 1969 to November 1985.  A specific request should be made for any psychiatric evaluation conducted in January 1985.  See Clinical Record, dated January 7, 1985.

4.  Make arrangements to obtain the Veteran's complete treatment records from his Army Reserve service, dated subsequent to November 1985.  

5.  Contact the Veteran and request that he provide a more specific and detailed statement describing his alleged stressors, including the approximate date (within a 60 day window) of any event or incident that occurred, and his unit of assignment.  He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.  He should be specifically asked to provide the name of his fellow soldier that committed suicide in 1970 by cutting his wrists, as well as any additional details concerning this event.

 6.  Next, if necessary, request that JSRCC and/or any other relevant agency provide any available information that might corroborate the Veteran's alleged in-service stressors.  For a review of his claimed stressors, please review any additional information that he provides in conjunction with this remand; his February 2014 Board hearing transcript; pertinent VA treatment records, including those dated March 31, 2008, May 6, 2008, November 22, 2010, and December 7, 2010; the VA examination report dated December 22, 2010; and his written statements received in July 2009, May 2010, and October 2010.

7.  After the above development has been completed, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

All pertinent findings must be reported in full and any tests deemed necessary should be completed.  The examiner should identify all psychiatric disorders found to be present (i.e., adjustment disorder, depression, PTSD, etc.)

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


